Title: To James Madison from George Davis, 18 July 1805 (Abstract)
From: Davis, George
To: Madison, James


          § From George Davis. 18 July 1805, Tunis. “I have the honor to inform you that the United States Frigate Congress, Captain Decatur, eight days from Syracuse, anchored in the Road of the Goletta on the 11th. instant. The same day I received a letter from the Commodore, enclosing one for His Excellency the Bey of Tunis. Copies of both I have the honor to transmit you [not found].
          “On the following morning was at Bardo, and informed the Sapatapa that I had received a letter for his Master, which was written in English; and delivered it to him. He spoke much of the detention of the captured Vessels and of the disagreeable consequences which would necessarily arise therefrom. I informed him that the Commodore with Consul General Lear, would shortly be here, and endeavour to close all difficulties. He requested to know the object of their visit. I stated it was probably for the final arrangement of our affairs, as well as for making some changes in the Treaty. He answered that neither would be received until the captured Vessels were restored, and that Colo. Lear would never be Acknowledged as one authorized to transact public business with him. That if he visited him as Consul of Algiers, it was well—if he visited him as Interpreter of the Commodore, wel⟨l;⟩; but never while there was another acknowledged Representative could a Consul of Barbary come and talk with his Master on public affairs. The discussion was continued for a long time without producing anything decisive.
          “On the 13th was at Bardo. The Bey gave me a private audience. He said the letter had been translated wh. I delivered his Minister, and that I should learn hereafter what he thought of its contents; that he only wished to know why the Vessels were not restored; if the act would be sanctioned by the Government, and if he was to consider it as a declaration of war. I informed him that on all these points satisfactory Answers should be given when the Commodore arrived. He said the Commodore did not appear to be a man whose presence was necessary, unless to produce an immediate declaration of War; that he must first repair the injuries he had done, before he could expect that any negociation would be entered into—that on this point he shd. write His Excellency the President—that with respect to the Consul of Algiers, he had already said in what capacity he should consider him, and how he would be received; that he could not defend him from visiting his Regency; but that he certainly should decline any conversation with him relative to our affairs. With respect to a change in the Treaty that could not be done; he was satisfied with it as it was, and we had already expressed our approbation of it; if we wished to break any of the Articles of it, or make any new ones, the shortest way was to recall me, commence hostilities; and then make a new peace; when such Treaty should be concluded as we thought proper, if we paid well for it. In relation to a final arrangement on the score of his pretensions, this depended much on ourselves; that he would be treated as we treated the Dey of Algiers, to whom he never could feel himself inferior—that the insignificant offers made him, had and would be declined.
          “On the morning of the 14th was again at Bardo—the conversation of the day before was talked over, when I assured the Sapatapa, that the Vessels could not be restored; that the Commodore would unquestionably visit this Bay with his Squadron; and with the expectation of seeing all difficulties arranged before he left it, and that unpleasant consequences might result from the Bey’s refusal to receive Colo. Lear in the manner which the President expected—that for the arrangement of our Affairs no greater sacrifices could ever be made, and that it was the indispensable duty of the Commodore to Know the Bey’s last expectations, always observing that nothing greater would be offered than those his Master had refused last year, and which indeed I was not authorized at the moment to repeat, or even accord, if the Bey would accept. He assured me that the final termination of the Affair must be war, unless our mode of negociation was wholly altered—that the first thing which ought to be done, was the restoration of the Vessels; a concession on our part indispensably necessary previous to his entering into any negociation with myself or the Commodore. After a lengthy conversation, the Bey again gave me a private audience. His Excellency observed, that he had supposed his observations of yesterday, as well as those of his Minister, would be sufficient; but as it seemed necessary for him to be more explicit, he should be so. That no remark ought to hurt my feelings; for if I had asked of him, as an individual, a favour greater than the one my Gover⟨n⟩;ment had to demand, it would have been accorded me; but he spoke as a Sovereign to the Representative of a Government which seemed ignorant of his Character, or rather which mixed him with the Common Herd of Barbary Princes. Your Commodore’s letter ought not to be viewed in any other light than a declaration of War; and I certainly should have acted agreeably to such an impression, had not your Master assured me, that the hasty and rash acts of an Individual, which tend to produce such an event, would never be countenanced by him. Ask any of the Christian Consuls in this Regency, if Hamouda Bashaw has ever received such an insult from their Governments. The President of the United States must know that I am born a Prince—that my father and Grandfather have sat on the throne, and ruled a Kingdom. He shall learn from me that Hamouda is not yet dead; and every crowned head in Europe shall approve the eternal continuance of that war which you seem resolved to force me into; for I solemnly pledge myself, that if war is the result, never while I have a soldier to fire a gun will I accord a peace; you may form some idea of my Character from the difficulty you had to negociate a peace, because you weakly permitted the Dey of Algiers to interfere. You may also learn my conduct to the Venetians, who rashly forced me into a war, and if I am doomed to engage in another, it shall be continued to the last hour of my existence. I frankly tell you that the famine in my Country has prevented my declaring war against you, in order that I might convince my subjects that their miseries should not be increased, unless I was forced thereto; without such a motive you certainly never would have been asked the reason why you captured my Vessels; but the just motive to a protraction of our difficulties must be sacrificed to those considerations which I owe myself and all Europe.
          “You are the first power which has ever captured a Tunesian Cruizer (in full peace) on any pretext whatever; you are the first that has ever offered unprovoked insults to Hamouda Bassa, who has ruled a Kingdom for twenty seven years, and been respected by all the world as a Souvreign; if I was tamely to submit to such acts of outrage, what should I expect from nations far more powerful than yourselves. You have seen what has been accorded me by Spain, Sweeden and Denmark, whose local situation and maritime force must render them more formidable Enemies than the United States. Abstracted from this, the measures you propose are such as do not permit me to enter into any negociation: Your Commodores have done me great & repeated injuries, for the last of which my political existance forces me to insist on a proper reparation.
          “Nations who desire to arrange disputes which frequently arise, commence by offering at least a proper justification for the acts which produced the complaints; your Commodore commences by insults which even no crowned head would have offered me. You go further by informing me that your Commodore proposes coming here with his Squadron; this is not only blocking up every avenue to a reconcilement, but must certainly produce a declaration of War on my part; for it is saying to me, and shewing the world, that you hope to obtain by force of Arms what you could not by argument. You there attack that pride which is the support of my Throne, and consequently force me to repel your menaces with becoming vigour: for Europe shall never say that half a dozen frigates have overawed a prince who has Kept in subjection such superior Powers. From such considerations you will perceive the impossibility of arrangement on your present plan. I again repeat to you, it is my desire to retain the peace, particularly at this moment, because it is my interest to do so; but it is more my interest to run the chances of a war with you, even under such unpropitious circumstances, than by an acquiescence and tame submission to your insults excite the half of Europe to follow your Example.
          “Your conduct has ever been marked with prudence and discretion, and whatever may be the result, you will always be considered by me as one, who has protracted, for a long time, this event. If you are finally obliged to leave my Regency, your person shall be respected in the highest manner. It now rests with you to make such representations, and take such measures as are deemed most expedient for the interest and honor of your Country. My position is known; my resolutions are taken, and from which I will never retract.
          “It was impossible to conceive the painful embarrassment in which I was placed—the presence and advice of the Commodore and Consul General Lear, the Authorized officers of the Government were essentially necessary to one who had no instructions, powers, or authority to enter into any solid engagements with the Bey; or ward off, any longer, the painful event⟨,⟩; which for eighteen months we ought to have expected. His Excellency had declared that neither would be received, and the arrival of the Commodore with his Squadron, might force him to a declaration of war, unless he came with assurances very different from those he had written. It is most certain that the Bey is not in a Situation to enter even into a defensive war, at this period—his Regency is still distressed with famine, and its consequent civil Commotion: his only hopes of succour, are from foreign powers, deprived of which half of his subjects must perish with want. His Cruizers, when unoccupied, flying into the heart of his Country, a daring enemy, to wit, the whole body of Turks (hence every Barbary State is always at war with some Christian Power) all these serious and menacing evils must necessarily result from a War with us, and has heretofore induced me to beleive that the Bey’s threats were wholly the result of fear; but these are considerations which I am not authorized to make for him at such a moment, I ought to be governed wholly by his declarations; and particularly so, from my knowledge of his Character: He is avaricious & politic but proud and tenacious of his Royal Dignity, and to which he will possibly sacrifice every other consideration. In order to avoid this last extremity, no resource presented itself, but that of visiting the Commodore and Colo. Lear, at Syracuse, where, after a full exposition of all circumstances, they could more readily decide on the measures which ought to be taken. I trust that the Honbe. the Secretary of State will see the just motives which induced me to take such a resolution; and that His Excellency the President will not disapprove of it.
          “On the morning of the 16th was again at Bardo—and informed His Excellency the Bey, after mature reflection on his last conversation, I found but one means to avoid immediate hostilities; vizt. that of embarking on board the Frigate, in order to have a personal interview with the Commodore; to effect which, I beg’d his permission to leave his Regency forty days; and during which period he would accept my Secretary Mr. Ambo. Allegro, as Chargé d’Affaires; who should possess no power or authority beyond that of transacting the ordinary business of the Consulate.
          “The Spanish and Dutch Consuls (who were at Bardo) were called for. His Excellency thus addressed them. ‘In your presence, as the Representatives of different Governments I protest against the Commodore and Commander in Chief of the American forces in these seas, who has captured, and detains during full peace a Tunisian Corsair with two of her prizes; and who has augmented the injury by writing a letter unprecedented for its want of respect for me as a Souvreign, and declare to you, that unless full satisfaction be given Me by the President of the United States, for the insult, and reperation for the injuries committed by his Commodore, that I shall be compelled, in defence of my Regency and its dignity to wage war against him. I further declare that the American Chargè d’Affaires Mr. Davis, has permission to leave my Regency for forty days, in order to confer with his Commodore; and if the result shall be war, he may nevertheless visit my Kingdom at any time he thinks proper, without any risque for his personal safety; but shall ever be respected in the highest manner by myself and subjects.[’]
          “The following morning presented Mr. Allegro to the Bey and Sapatapa, and took my leave.
          “In the Evening received the enclosed letter for His Excellency the President.”
        